Case 1:18-cv-07291-VSB-RWL Document 74-29 Filed 08/10/20 Page 1 of 7




                  EXHIBIT 28
RE: Monthly Outstanding
                  CaseReport-Avalon Holdings Corporation
                        1:18-cv-07291-VSB-RWL              Document 74-29 Filed 08/10/20 Page 2 of 7


         Subject: RE: Monthly Outstanding Report-Avalon Holdings Corporation
         From: Bryan Saksa <bsaksa@avalonholdings.com>
         Date: 7/17/18, 11:40 AM
         To: "'Whitney, Jennifer x58392'" <Jennifer.Whitney@broadridge.com>

         Thank you. Yes the Corporate Secretary letter was received.

         Bryan P. Saksa
         Chief Financial Officer and Treasurer




                    Avalon Holdings Corporation
         One American Way, Warren, OH 44484-5555
         Direct (330) 856-8853 Fax (330) 856-8480
         bsaksa@avalonholdings.com



         From: Whitney, Jennifer x58392 [mailto:Jennifer.Whitney@broadridge.com]
         Sent: Tuesday, July 17, 2018 10:37 AM
         To: Bryan Saksa
         Subject: RE: Monthly Outstanding Report-Avalon Holdings Corporation
         Sensitivity: Confidential



         Good Morning Bryan,

         The NOBO file is scheduled to ship today. Can you confirm you have received the Corporate
         Secretary letter which provides the password information.

         CORPORATE SECRETARY LETTER TRACKING #:1Z89W3920168500593

         Regards,

         Jennifer

         Jennifer A. Whitney | Relationship Manager, BCIS | Broadridge Financial Solutions, Inc.
         51 Mercedes Way | Edgewood, NY 11717 | USA | p 631-274-8392 | m 631-275-5063
         broadridge.com


         From: Bryan Saksa [mailto:bsaksa@avalonholdings.com]
         Sent: Tuesday, July 17, 2018 10:29 AM
         To: Whitney, Jennifer x58392
         Subject: RE: Monthly Outstanding Report-Avalon Holdings Corporation
         Sensitivity: Confidential


          EXTERNAL EMAIL


         Jennifer – do you know the timing of the NOBO listing? Yesterday and today we had almost 1
                                                                                                   AV0009
1 of 4                                                                                                 12/26/19, 11:15 PM
RE: Monthly Outstanding
                  CaseReport-Avalon Holdings Corporation
                        1:18-cv-07291-VSB-RWL              Document 74-29 Filed 08/10/20 Page 3 of 7


         million shares traded – almost 1/3 of our total A shares. No current or potential investor has
         contacted us regarding this activity.

         To date, no investor has contacted us or filed a Schedule 13D or 13G for the significant
         activity that occurred in both May and June.

         Thanks

         Bryan P. Saksa
         Chief Financial Officer and Treasurer




                    Avalon Holdings Corporation
         One American Way, Warren, OH 44484-5555
         Direct (330) 856-8853 Fax (330) 856-8480
         bsaksa@avalonholdings.com



         From: Whitney, Jennifer x58392 [mailto:Jennifer.Whitney@broadridge.com]
         Sent: Monday, July 09, 2018 11:11 AM
         To: Bryan Saksa
         Subject: RE: Monthly Outstanding Report-Avalon Holdings Corporation
         Sensitivity: Confidential



         Bryan,

         Based on the most recent beneficial holder search it appears that the approximate amount of
         the file would be $210.00. This does not include the media fees which are listed on the
         top/middle of the request form.

         Regards,

         Jennifer

         Jennifer A. Whitney | Relationship Manager, BCIS | Broadridge Financial Solutions, Inc.
         51 Mercedes Way | Edgewood, NY 11717 | USA | p 631-274-8392 | m 631-275-5063
         broadridge.com


         From: Bryan Saksa [mailto:bsaksa@avalonholdings.com]
         Sent: Monday, July 09, 2018 10:59 AM
         To: Whitney, Jennifer x58392
         Subject: RE: Monthly Outstanding Report-Avalon Holdings Corporation
         Sensitivity: Confidential


          EXTERNAL EMAIL


         Jennifer – do you have an estimate of what this will cost?

                                                                                                   AV0010
2 of 4                                                                                                 12/26/19, 11:15 PM
Case 1:18-cv-07291-VSB-RWL Document 74-29 Filed 08/10/20 Page 4 of 7




                                                               AV0026
Case 1:18-cv-07291-VSB-RWL Document 74-29 Filed 08/10/20 Page 5 of 7




                                                                AV0027
Case 1:18-cv-07291-VSB-RWL Document 74-29 Filed 08/10/20 Page 6 of 7




                                                               AV0028
Case 1:18-cv-07291-VSB-RWL Document 74-29 Filed 08/10/20 Page 7 of 7




                                                               AV0029
